                 Case 5:18-cv-00858-G Document 767-1 Filed 03/23/21 Page 1 of 3




                                             EXHIBIT 1

                                           FEE OWNERS

               Appraised                                                                Just
               Total Just                                                            Compensation
Tract(s)No.                                      Fee Owners
              Compensation                                                             Due the
                Per Tract                                                              Owner
CN-0004.000                  Clayton J. Hufnagel and Christi L. Hufnagel, Trustees
CN-0005.000    $16,037.00      of the Clayton J. Hufnagel Trust, a revocable trust    $16,037.00
CN-0006.000                             dated the 17th day of May 2004
CN-0007.010
                $8,959.00                      Tracy G. Maass                          $8,959.00
CN-0011.000
CN-0020.000     $5,356.00              Thomas J. Leck Revocable Trust                  $5,356.00
CN-0027.000     $3,843.00           Charles A. Snyder and Diana M. Snyder              $3,843.00
CN-0038.010
               $15,983.00                      Betty A. Crowly                        $15,983.00
CN-0039.000
CN-0052.000     $5,153.00                       Travis D. Jacobs                       $5,153.00
CN-0060.000                   The Allen D. and Cindy L. Stover Revocable Trust,
               $23,308.00                                                             $23,308.00
CN-0062.000                     Allen Dale and Cindy Lou Stover, Co-Trustees
CN-0069.000     $5,997.00                   Calumet Industries, Inc.                   $5,997.00
                             Christy Lou Fees, Successor Trustee of the Wysetta V.
CN-0071.000     $9,756.00                                                              $9,756.00
                                            Todd Farm Trust No. II
CN-0090.010     $2,198.00                    John D. Von Tungeln                       $2,198.00
CN-0104.010     $9,107.00                    John D. Von Tungeln                       $9,107.00
GR-0111.010     $6,819.00           Fitzgerald Farming and Ranching, LLC               $6,819.00
                                  Ventris Family Trust, a revocable trust dated
GR-0117.010     $6,756.00     December 15, 2008, Eldon R. Ventris and Barbara J.       $6,756.00
                                             Ventris, Co-Trustees
GR-0119.010    $10,355.00           Fitzgerald Farming and Ranching, LLC              $10,355.00
                Case 5:18-cv-00858-G Document 767-1 Filed 03/23/21 Page 2 of 3




GR-0126.010    $527.00               Mark Massey and Carrie Massey                 $527.00
GR-0129.010
              $15,046.00        Chris J McComas and Christy D McComas             $15,046.00
GR-0130.000
                            Joe McComas and Arlene McComas, Co-Trustees of
GR-0132.010   $6,261.00        the Joe W. McComas Revocable Trust dated           $6,261.00
                                          December 11, 2000
GR-0133.010                   Wesley and Mary E Burchfield, co-trustees of the
GR-0134.010   $13,478.00      Wesley and Mary E Burchfield Revocable Living       $13,478.00
GR-0135.010                                      Trust
GR-0139.010
              $7,622.00          Jimmie L Vickrey and Shelly R Vickrey            $7,622.00
GR-0140.010
GR-0141.020   $1,164.00          Jimmie L Vickrey and Shelly R Vickrey            $1,164.00
GR-0149.010   $4,436.00              Terry Garrett and Wynetta Garrett            $4,436.00
GR-0150.010   $5,706.00                        Terry Garrett                      $5,706.00
GR-0151.010   $7,278.00                        Terry Garrett                      $7,278.00
                                 Norman G. Sloan and Marilyn G. Sloan,
                                 Trustees of the Norman G. Sloan Grantor
GR-0196.010                                                                       $5,512.00
              $5,512.00          Trust dated September 13, 1995, and any
                                            amendments thereto,
GR-0289.010   $6,467.00              John H Mason and Martha Mason                $6,467.00
                                 First National Bank and Trust Company,
                             Corporate Trustee of the James L. McElvany and
GR-0310.000   $6,550.00                                                           $6,550.00
                           Linda R. McElvany Irrevocable Trust I dated the 28th
                                          day of December, 2012,
GR-0312.010   $9,820.00            Lyndel D. Shelby and Lanelle Shelby            $9,820.00
                                   Melford Scott and Margaret L. Scott,
GR-0313.010   $9,762.00     Trustees of the Melford Scott and Margaret L. Scott   $9,762.00
                              Revocable Trust dated the 7th day of July, 2005
GR-0314.010   $4,264.00                   Connie Gayle Huseman                    $4,264.00
GR-0322.010   $8,997.00           Melford L. Scott and Margaret L. Scott,         $8,997.00


                                                2
                   Case 5:18-cv-00858-G Document 767-1 Filed 03/23/21 Page 3 of 3




                                      Trustees of the Melford L. Scott and
                                       Margaret L. Scott Revocable Trust
                              Shana Marie Elledge and Johnathan Eugene Elledge,
 GR-0355.000     $3,534.00     Trustees of the Shana & Johnathan Eugene Elledge     $3,534.00
                                       Family Trust Dated June 27, 2018
CL-KI-0026.000   $10,493.00                     Vincent N. Rother                   $10,493.00
CL-KI-0077.000   $10,408.00                        KR&K Inc.                        $10,408.00
                               Louise Marie Hubbard, Trustee of the Louise Marie
CL-KI-0079.010   $2,529.00    Hubbard Living Trust Agreement dated November 11,     $2,529.00
                                                      1993,
CL-KI-0080.000    $5,907.00                Vincent Ray Mueggenborg                   $5,907.00
CL-KI-0081.000   $13,882.00       Dale F. Rother and Marian Elizabeth Rother        $13,882.00
 GA-0444.000
 GA-0445.000     $13,106.00                   Danny T. Christian                    $13,106.00
 GA-0448.000




                                                  3
